United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3567
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                          v.

                                  Vernon Johnson

                                     Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                          Submitted: November 15, 2021
                              Filed: April 7, 2022
                                  [Unpublished]
                                 ____________

Before BENTON, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Vernon Johnson pleaded guilty to possession of a stolen firearm and
conspiracy to possess a firearm as a felon. He appeals the district court’s1 denial of
his motion to withdraw that guilty plea.

      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.
        We review the denial of a motion to withdraw a guilty plea for abuse of
discretion. United States v. Mugan, 441 F.3d 622, 630 (8th Cir. 2006). A defendant
may withdraw a guilty plea after the court accepts the plea but before it imposes a
sentence if “the defendant can show a fair and just reason for requesting the
withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). “The defendant bears the burden of
showing fair and just grounds for withdrawal.” United States v. Rollins, 552 F.3d
739, 741 (8th Cir. 2009) (quotation omitted). Additionally, “[e]ven if such a fair and
just reason exists, before granting the motion a court must consider ‘whether the
defendant asserts his innocence of the charge, the length of time between the guilty
plea and the motion to withdraw it, and whether the government will be prejudiced
if the court grants the motion.’” United States v. Ramirez-Hernandez, 449 F.3d 824,
826 (8th Cir. 2006) (quoting United States v. Nichols, 986 F.2d 1199, 1201 (8th Cir.
1993)).

       Johnson argues he presented several fair and just reasons to withdraw his
guilty plea, including that his motion to suppress should have been granted; that the
government violated Brady 2 when it failed to disclose that one of its law enforcement
witnesses had died; and that counsel provided ineffective assistance in the lead-up
to his guilty plea. He also argued that he was “legally innocent.”

       The district court denied the motion, first concluding that Johnson had not
demonstrated fair and just grounds for withdrawal. The court found that Johnson
failed to raise any factual or legal argument that warranted reconsideration of the
denial of his motion to suppress. As to the death of the government witness, the
district court reasoned that this fact was not exculpatory and, in any event, Johnson
knew of the officer’s death seven months prior to pleading guilty. The district court
also found Johnson had failed to establish that counsel’s performance was deficient
on any of the grounds asserted or that he was prejudiced as a result.



      2
          Brady v. Maryland, 373 U.S. 83 (1963).

                                         -2-
      Turning to the three remaining considerations, the district court found that
each weighed against granting the motion to withdraw. The court concluded that
Johnson’s claim of legal innocence was unsupported; that he did not file his motion
to withdraw his guilty plea until more than five-and-one-half months after his plea;
and that the government would be prejudiced if his motion were granted, as it would
need to prepare again for trial, this time having to deal with the possible effects of
Johnson’s alleged efforts to tamper with a witness.

       We see no abuse of discretion in the district court’s ruling. After the parties
submitted briefing on the motion to withdraw and before ruling, the district court
held oral argument. Neither party presented evidence at the hearing, but the district
court, in its written order, displayed an in-depth understanding of the record and the
issues presented, carefully analyzing each ground Johnson raised in support of his
motion. Johnson’s arguments on appeal reiterate those he urged at the district court,
but he identifies no reversible error in the district court’s ruling.

       We therefore affirm the denial of Johnson’s motion to withdraw his guilty
plea for the reasons thoroughly explained by the district court in its comprehensive
order. To the extent Johnson appeals other adverse rulings below, those matters are
not properly before us.
                          ______________________________




                                         -3-